Citation Nr: 0702443	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida





THE ISSUE

Eligibility for enrollment in the VA healthcare system.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1946 to July 1948.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Gainesville, Florida VAMC, the agency of original 
jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ via the Veterans Health 
Administration (VHA).  VA will notify the appellant if any 
action on his part is required.


REMAND

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans and noncompensable, 
zero percent service-connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), are a veteran of the Mexican 
border period or of World War I, or are former prisoners of 
war.  Id.  A veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The record shows that the veteran does not have a service 
connected disability and it is not shown (nor alleged) that 
he is permanently housebound or in need of regular aid and 
attendance, is otherwise catastrophically disabled, is  a 
veteran of the Mexican border period or of World War I, or is 
a former prisoner of war.  However, the record contains 
contradictory information regarding the veteran's income 
status.  Notably, in his initial February 2005 application 
(the only application in his file), the veteran reported 
combined income of $8,770 for himself and his spouse; $17,173 
in unreimbursed medical expenses; and $135,000 in cash.  
[Notably, no interest income was reported.]  In contrast, a 
September 2004 VA printout indicated that the veteran 
received $14, 616 and his spouse received $14,284 in yearly 
Social Security benefits (for combined Social Security income 
of $28,900).  Their cash assets were noted to total $150,000, 
and their medical expenses were noted to be $0.  And in a 
March 10, 2005 letter, the VAMC indicated that the veteran 
reported $27, 326 in income for 2004, along with $135,000 in 
cash (i.e. net worth) and $10,207 in deductible expenses.  
The VAMC indicated (without citation) that under VA 
regulations, the veteran's income plus assets (i.e. net 
worth) could not exceed $80,000.  Consequently, the VAMC 
found that the veteran was ineligible for enrollment for VA 
health care because his family income plus assets exceeded 
$80,000, even after deducting $10,207 for deductible 
expenses.  The source(s) of the financial information noted 
by the VAMC are unclear, and the financial data must be 
reconciled .  

Accordingly, the case is REMANDED for the following:

1.  The VAMC must ask the veteran to 
provide another financial statement for 
2004 (and for following years) showing his 
and his wife's income from all sources (to 
include Social Security and any interest 
income), deductible expenses (itemized), 
and net worth.  The VAMC should then 
recalculate the veteran's and his spouse's 
income and deductible expenses for 2004, 
providing a clear, detailed explanation in 
the record of how it arrives at these 
figures (and if information from other 
sources is used, those sources should be 
identified).  The VAMC must make separate 
and complete determinations as to 1) 
Whether the veteran is unable to defray 
the cost of necessary care under 
38 U.S.C.A. § 1722(a) (see 38 C.F.R. 
§ 17.36(b)(5)) and 2) Whether he qualifies 
for "low income" status under 38 C.F.R. 
§ 17.36(b)(7) and the applicable Housing 
and Urban Development (HUD) low income 
guidelines.  In making these 
determinations, the VAMC must ensure to 
cite to all pertinent regulatory and 
statutory authority (including the 
authority for such conclusions as that 
under VA regulations the veteran's income 
plus assets may not exceed $80,000).   

The VAMC should then readjudicate the 
claim making separate determinations as to 
whether the veteran is unable to defray 
the cost of necessary care under 
38 U.S.C.A. § 1722(a) (see 38 C.F.R. 
§ 17.36(b)(5)) and whether the veteran 
qualifies for "low income" status under 
38 C.F.R. § 17.36(b)(7) and the applicable 
Housing and Urban Development (HUD) low 
income guidelines.  In making these 
determinations, the RO must cite to all 
applicable regulatory and statutory 
authority, including the authority for the 
conclusion that under VA regulations the 
veteran's income plus assets may not 
exceed $80,000.    

2.  If enrollment in the VA healthcare 
system remains denied, the VAMC should 
issue an appropriate supplemental 
statement of the case (including an 
explanation of all calculations, and 
citation to all authority as to maximum 
thresholds for income and combined income 
and net worth.  The veteran should have 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.    
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

